DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed 7/22/2022.  As directed by the amendment, claims 1, 4, 5, 7-10 and 12-16 have been amended. Claims 1-16 are pending in the instant application.
Applicant has amended the specification and the drawings to address objections thereto; the objections to the specification and the drawings are withdrawn.

Response to Arguments
Applicant's arguments filed 7/22/2022 (hereinafter “Remarks”) have been fully considered but they are not persuasive.
Regarding claims 1 and 8, Applicant argues on page 9 of Remarks that “Fam does not teach or suggest that the endotracheal tube 42 is configured and sized to be inserted within another endotracheal tube already inside the patient”, and similarly on page 10 of Remarks that “[t]here is no teaching or suggestion [in Hawk] of an endotracheal tube configured and sized to be inserted within another endotracheal tube already inside the patient.”
The Examiner respectfully notes that the second endotracheal tube (ET) is not positively recited, nor is any specific size range or particular structure (e.g. an expandable tube) for the first ET recited in claims 1 and 8, and there is nothing that would prevent the ET of Fam OR Hawk from being inserted within a larger ET already inside the patient. Therefore, the rejections of claims 1 and 8 under 35 USC 102 in view of Fam and Hawk are maintained below. Furthermore, for sake of compact prosecution, Schnell is also provided to demonstrate the obviousness of ensuring this contested functionality in Fam OR Hawk.

Regarding claim 2, Applicant argues on page 10 of Remarks that “[a] halting mechanism could prevent advancement without preventing retraction…it would seem wise not to prevent retraction in Fam.”
The Examiner disagrees that the structure disclosed by Fam would provide for advancement prevention without preventing retraction, or that it would have been wise to do so. Fam describes a mechanized advancer, e.g. a crank-type mechanism (col. 8, lines 60-65 and col. 9, lines 10-14), an advancer trigger 65 (described as being for advancement, not retraction, see e.g. col 9, lines 10-14), and an advancement halting system (col. 9, lines 25-35), with the halt in advancement allowing for repositioning of the ET when the pressure at the end of the tube is too high. If the lock 40 was allowed to uncontrollably slip backwards during this time (or any other time) as inferred by Applicant (i.e. if retraction were not prevented/locked), the user would not have the full control of the ET position required for positioning/repositioning, and indeed, the pressure would never get too high because lock 40 would just keep slipping backward as trigger 65 was pushed, if an obstacle were encountered. It would have been clear to an artisan before the effective filing date of the claimed invention that the position of the tube lock 40 of Fam is always under full control via the e.g. crank-type mechanism and thus that, when advancement is halted, the halting mechanism in conjunction with the mechanized advancer results in a holding/locking of the rod 45 until the pressure at the end of the tube is relieved, thus there is some structure that can be assigned a “guide lock mechanism.” The Examiner does note that Applicant discloses a specific structure for their “guide lock mechanism,” i.e. set screw 370 (see instant Fig. 3), such that they may wish to consider narrower structural language, rather than broad functional language, in order to define over Fam.

Regarding claim 2, Applicant argues on page 10 of Remarks that the locking latch 30 of Hawk “is for adjusting an angle of the device…not locking in place the rod of the guide.”
The Examiner respectfully notes that latch 30 allows the rod to be locked at a particular angle with respect to the base, see Fig. 3-4 and col. 3, lines 30-36 of Hawk. [Note: Key 25 of Hawk also functions as a guide lock mechanism, preventing horizonal movement of the rod along bar 15, see Figs. 3-4 and col. 3, lines 12-14.] Thus, Hawk meets the instant claim language, since the claim does not specify what kind of movement is being prevented by the guide lock mechanism. Therefore, the rejection of claim 2 in view of Hawk is maintained below. 

Applicant’s arguments with respect to claim(s) 12-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 8 (and thus their dependent claims), it is unclear what are the scope/structural requirements of “configured to be connected to a ventilator” and “configured and sized to be inserted within a second endotracheal tube,” particularly since the ventilator and second tube are not positively recited. Does “configured to be connected to a ventilator” require a special connector and/or particular diameter to provide for said connection, or are all ETs, given their standard function of delivery of respiratory gases, configured as claimed because they are tubular and thus can be received in or on appropriately-sized (and unclaimed) ventilator tubes/male/female connectors? Next, what structure and/or size range is required for an ET to be considered “configured and sized to be inserted within a second endotracheal tube”? Presumably any size ET can fit within another at-least-slightly-larger ET, so, since the second ET is not positively recited, any ET would appear to meet the functional claim language, because any such second ET could be provided. For purposes of compact prosecution, all interpretations will be addressed in the rejections below, but Applicant must make the metes and bounds of the claims clear in their response to address this rejection, e.g. by reciting a ventilator connector on the first ET and positively reciting the second ET and/or an expandable first ET (in a way that defines over a tube with an expandable cuff).

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 8, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Fam (US 8,382,665 B1; hereinafter “Fam”) or, in the alternative, under 35 U.S.C. 103 as obvious over Fam in view of Schnell (WO 2018/082980 A1; hereinafter “Schnell”).
Regarding claim 1, Fam discloses an intubation system (Figs. 7-8) comprising: 
a base (comprising oral anchor 50 and advancer 60) configured to be secured relative to a subject (secured against the face/mouth, col. 9, line 52-col. 10, line 5); 
a guide (comprising manipulator 45) movably coupled to the base to allow the guide to move relative to the base (Fig. 7 to Fig. 8; col. 8, line 57-col. 9, line 14); 
a first endotracheal tube (endotracheal tube 42) configured to be connected to a ventilator (Figs. 7-8; per the standard function of an ET; or, in the alternative, if e.g. a connector is considered to be required, Schnell demonstrates that it would have been obvious to an artisan before the effective filing date of the claimed invention for the tube 42 of Fam to include a connector (see at proximal end 3 in Fig. 1 of Schnell) such that the endotracheal tube is configured to be connected to a ventilator (Schnell translation page 9, lines 6-10), in order to provide the expected result of a standard means of connecting the ET of Fam to a ventilator in order for the ET of Fam to be used for its standard purpose of respiratory gas delivery), and configured and sized to be inserted within a second endotracheal tube while the second endotracheal tube is disposed in a trachea of the subject (since the ET of Fam has some size and a tubular shape, it is fully capable of being inserted within a (larger) second ET while the second ET is disposed in a trachea because there is nothing that would prevent this functionality, and thus the ET of Fam is considered to be configured as claimed; or, in the alternative, Schnell teaches that it was known in the tracheal tube art before the effective filing date of the claimed invention for a tracheal tube (inner cannula 1) (Fig. 1) to configured and sized to be inserted within a second tracheal tube (outer cannula 13) while the second endotracheal tube is disposed in a trachea of the subject ([i]f a tracheostomy cannula inserted into the trachea of a patient…has to be removed or exchanged, the inner cannula according to the invention can first be inserted into the existing tracheostomy cannula…[t]he outer cannula arranged in the trachea serves as a guide for the inner cannula, Schnell page 3, two thirds of the way down), such that it would have been obvious to an artisan before the effective filing date of the claimed invention to ensure that the tube 42 of Fam was configured and sized to be inserted within a second endotracheal tube while the second endotracheal tube is disposed in a trachea of the subject as taught by Schnell, in order to allow the first ET to serve as a replacement ET and for the insertion of the first ET to be guided by the second ET for convenience (assuming the second ET is already in the correct position, the first ET will be delivered to the same position) and safety (the walls of the second ET will prevent the first ET from coming into contact with and irritating or tearing the tracheal walls)); and 
a connector (tube lock 40) configured to be connected to a distal end of the guide (left end in Figs. 7-8) and to detachably connect (col. 9, lines 56-57 and col. 10, lines 40-41) to the first endotracheal tube (endotracheal tube 42) such that as the guide is moved relative to the base toward the subject, the first endotracheal tube is inserted into the second endotracheal tube (Fig. 7 to Fig. 8; col. 8, line 57-col. 9, line 14, i.e. in the same fashion as it is described as being advanced into the throat, when inserted into a larger second ET as discussed above).
Regarding claim 2, Fam discloses OR Fam in view of Schnell teaches the system of claim 1, wherein Fam further discloses wherein the guide comprises a rod (manipulator 45 is a rod, see e.g. Fig. 7) and a guide lock mechanism configured to lock the rod in place relative to the base (since the advancement of the tube is capable of being halted (and only advancement/no retraction is described), see col. 8, line 54-col. 9, line 35, it would have been reasonably understood by an artisan before the effective filing date of the claimed invention that there is inherently some mechanism that holds/locks the rod into place when it is halted/not being advanced).
Regarding claim 8, Fam discloses an intubation system (Figs. 7-8) comprising: 
a first endotracheal tube (endotracheal tube 42) configured to be connected to a ventilator (Figs. 7-8; per the standard function of an ET; or, in the alternative, if e.g. a connector is considered to be required, Schnell demonstrates that it would have been obvious to an artisan before the effective filing date of the claimed invention for the tube 42 of Fam to include a connector (see at proximal end 3 in Fig. 1 of Schnell) such that the endotracheal tube is configured to be connected to a ventilator (Schnell translation page 9, lines 6-10), in order to provide the expected result of a standard means of connecting the ET of Fam to a ventilator in order for the ET of Fam to be used for its standard purpose of respiratory gas delivery), and configured and sized to be inserted within a second endotracheal tube while the second endotracheal tube is disposed in a trachea of the subject (since the ET of Fam has some size and a tubular shape, it is fully capable of being inserted within a (larger) second ET while the second ET is disposed in a trachea because there is nothing that would prevent this functionality, and thus the ET of Fam is considered to be configured as claimed; or, in the alternative, Schnell teaches that it was known in the tracheal tube art before the effective filing date of the claimed invention for a tracheal tube (inner cannula 1) (Fig. 1) to configured and sized to be inserted within a second tracheal tube (outer cannula 13) while the second endotracheal tube is disposed in a trachea of the subject ([i]f a tracheostomy cannula inserted into the trachea of a patient…has to be removed or exchanged, the inner cannula according to the invention can first be inserted into the existing tracheostomy cannula…[t]he outer cannula arranged in the trachea serves as a guide for the inner cannula, Schnell page 3, two thirds of the way down), such that it would have been obvious to an artisan before the effective filing date of the claimed invention to ensure that the tube 42 of Fam was configured and sized to be inserted within a second endotracheal tube while the second endotracheal tube is disposed in a trachea of the subject as taught by Schnell, in order to allow the first ET to serve as a replacement ET and for the insertion of the first ET to be guided by the second ET for convenience (assuming the second ET is already in the correct position, the first ET will be delivered to the same position) and safety (the walls of the second ET will prevent the first ET from coming into contact with and irritating or tearing the tracheal walls));
means for guiding (comprising manipulator 45) the first endotracheal tube into the second endotracheal tube in the subject (Fig. 7 to Fig. 8; col. 8, line 57-col. 9, line 14; where the system is fully capable of being used to insert the tube 42 into an existing endotracheal device [so long as the not-positively-recited device has a passageway that is larger in diameter than the outer diameter of endotracheal tube 42] because there is nothing that would preclude this intended use of the positively recited structure, and see also the discussion regarding Schnell above); 
means for holding (comprising oral anchor 50) the first endotracheal tube in place relative to the subject while the second endotracheal tube is extracted from the subject (Fig. 7 to Fig. 8; col. 8, line 57-col. 9, line 14; e.g. an existing tube could be extracted using a known tube-slicing technique to allow the sliced tube to be extracted around the system of Fig. 8); and 
means for releasing (tube lock 40) the first endotracheal tube (col. 9, lines 56-57 and col. 10, lines 40-41).
Regarding claim 10, Fam discloses OR Fam in view of Schnell teaches the system of claim 8, wherein Fam further discloses means for inhibiting insertion (comprising stabilizer 48) of the first endotracheal tube beyond a desired depth in the subject (Fig. 8, where, since lock 40 has a larger diameter than stabilizer 48, lock 40 cannot be inserted beyond the left side of the stabilizer 48 in Fig. 8 and thus the stabilizer provides for the claimed function in the same manner as the instantly disclosed depth guide lock 195 having a larger diameter than eyelet 360, see instant Fig. 2B in view of instant Figs. 3-4 and instant para [0044]).  
Regarding claim 11, Fam discloses OR Fam in view of Schnell teaches the system of claim 8, wherein Fam further discloses wherein the means for guiding comprise means (comprising advancer 60) for movably connecting the means for guiding relative to the subject (col. 8, lines 57-59).

Claims 1, 2, 8 and 11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Hawk (US 4,727,872; hereinafter “Hawk”) or, in the alternative, under 35 U.S.C. 103 as obvious over Hawk in view of Schnell.
Regarding claim 1, Hawk discloses an intubation system (Figs. 1-3) comprising: 
a base (comprising mounting sleeves 20, pins 21, legs 16 and bar 15), configured to be secured relative to a subject (patient 12) (Fig. 1-2); 
a guide (mounting body 14) movably coupled to the base to allow the guide to move relative to the base (axial or lateral movement of the body on the horizontal part, col. 3, lines 24-27); 
a first endotracheal tube (endotracheal cannula 10) configured to be connected to a ventilator (Figs. 3 and 6-7; where the cannula is tubular, such that it is fully capable of, and thus considered to be configured for, connection to a ventilator; or, in the alternative, if e.g. a connector is considered to be required, Schnell demonstrates that it would have been obvious to an artisan before the effective filing date of the claimed invention for the cannula 10 of Hawk to include a connector (see at proximal end 3 in Fig. 1 of Schnell) such that the cannula/ET is configured to be connected to a ventilator (Schnell translation page 9, lines 6-10), in order to provide the expected result of a standard means of connecting the cannula to a ventilator in order for the cannula of Hawk to be used directly for respiratory gas delivery, i.e. without requiring an an additional tracheal tube which would add to cost), and configured and sized to be inserted within a second endotracheal tube while the second endotracheal tube is disposed in a trachea of the subject (since the cannula of Hawk has some size and a tubular shape, it is fully capable of being inserted within a (larger) second ET while the second ET is disposed in a trachea because there is nothing that would prevent this functionality, and thus the cannula/ET of Hawk is considered to be configured as claimed; or, in the alternative, Schnell teaches that it was known in the tracheal tube art before the effective filing date of the claimed invention for a tracheal tube (inner cannula 1) (Fig. 1) to configured and sized to be inserted within a second tracheal tube (outer cannula 13) while the second endotracheal tube is disposed in a trachea of the subject ([i]f a tracheostomy cannula inserted into the trachea of a patient…has to be removed or exchanged, the inner cannula according to the invention can first be inserted into the existing tracheostomy cannula…[t]he outer cannula arranged in the trachea serves as a guide for the inner cannula, Schnell page 3, two thirds of the way down), such that it would have been obvious to an artisan before the effective filing date of the claimed invention to ensure that the cannula/ET of Hawk was configured and sized to be inserted within a second endotracheal tube while the second endotracheal tube is disposed in a trachea of the subject as taught by Schnell, in order for the insertion of the first ET to be guided by the second ET for convenience (assuming the second ET is already in the correct position, the first ET will be delivered to the same position) and safety (the walls of the second ET will prevent the first ET from coming into contact with and irritating or tearing the tracheal walls)); and 
a connector (bracket 42) configured to be connected to a distal end of the guide (facing down in Figs. 2 and 4) and to detachably connect (Fig. 3; via mounting pins 45; col. 3, line 59-col. 4, line 14) to the first endotracheal tube (endotracheal cannula 10) such that as the guide is moved relative to the base toward the subject, the endotracheal tube is inserted into the second endotracheal tube (arrows in Fig. 1; col. 4, lines 47-61; i.e. in the same fashion as it is described as being advanced into the throat, when inserted into a larger second ET as discussed above).
Regarding claim 2, Hawk discloses OR Hawk in view of Schnell teaches the system of claim 1, wherein Hawk further discloses wherein the guide comprises a rod (rod 41) and a guide lock mechanism (locking latch 30) configured to lock the rod in place relative to the base (col. 3, lines 30-36).
Regarding claim 8, Hawk discloses an intubation system (Figs. 1-3) comprising: 
a first endotracheal tube (endotracheal cannula 10) configured to be connected to a ventilator (Figs. 3 and 6-7; where the cannula is tubular, such that it is fully capable of, and thus considered to be configured for, connection to a ventilator; or, in the alternative, if e.g. a connector is considered to be required, Schnell demonstrates that it would have been obvious to an artisan before the effective filing date of the claimed invention for the cannula 10 of Hawk to include a connector (see at proximal end 3 in Fig. 1 of Schnell) such that the cannula/ET is configured to be connected to a ventilator (Schnell translation page 9, lines 6-10), in order to provide the expected result of a standard means of connecting the cannula to a ventilator in order for the cannula of Hawk to be used directly for respiratory gas delivery, i.e. without requiring an an additional tracheal tube which would add to cost), and configured and sized to be inserted within a second endotracheal tube while the second endotracheal tube is disposed in a trachea of the subject (since the cannula of Hawk has some size and a tubular shape, it is fully capable of being inserted within a (larger) second ET while the second ET is disposed in a trachea because there is nothing that would prevent this functionality, and thus the cannula/ET of Hawk is considered to be configured as claimed; or, in the alternative, Schnell teaches that it was known in the tracheal tube art before the effective filing date of the claimed invention for a tracheal tube (inner cannula 1) (Fig. 1) to configured and sized to be inserted within a second tracheal tube (outer cannula 13) while the second endotracheal tube is disposed in a trachea of the subject ([i]f a tracheostomy cannula inserted into the trachea of a patient…has to be removed or exchanged, the inner cannula according to the invention can first be inserted into the existing tracheostomy cannula…[t]he outer cannula arranged in the trachea serves as a guide for the inner cannula, Schnell page 3, two thirds of the way down), such that it would have been obvious to an artisan before the effective filing date of the claimed invention to ensure that the cannula/ET of Hawk was configured and sized to be inserted within a second endotracheal tube while the second endotracheal tube is disposed in a trachea of the subject as taught by Schnell, in order for the insertion of the first ET to be guided by the second ET for convenience (assuming the second ET is already in the correct position, the first ET will be delivered to the same position) and safety (the walls of the second ET will prevent the first ET from coming into contact with and irritating or tearing the tracheal walls));
means for guiding (mounting body 14) the first endotracheal tube into the second endotracheal tube in the subject (Fig. 1; col. 4, lines 47-61; where the system is fully capable of being used to insert the cannula 10 into an existing endotracheal device [so long as the not-positively-recited device has a passageway that is larger in diameter than the outer diameter of cannula 10] because there is nothing that would preclude this intended use of the positively recited structure, and see also the discussion regarding Schnell above); 
means for holding (comprising mounting sleeves 20, pins 21, legs 16 and bar 15) the first endotracheal tube in place relative to the subject while the second endotracheal tube is extracted from the subject (Fig. 1; e.g. an existing tube could be extracted using a known tube-slicing technique to allow the sliced tube to be extracted around cannula 10/mounting body 14); and 
means for releasing (bracket 42, via engagement or disengagement of mounting pins 45 with holes 54 in block 50) the first endotracheal tube (Fig. 3; col. 3, line 59-col. 4, line 14).
Regarding claim 11, Hawk discloses OR Hawk in view of Schnell teaches the system of claim 8, wherein Hawk further discloses wherein the means for guiding comprise means (slot portion 23 of mounting body 14) for movably connecting the means for guiding relative to the subject (Fig. 1; col. 4, lines 47-61).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fam OR Fam in view of Schnell as applied to claim 1 and 8, and further in view of Tonrey (US 5,259,371; hereinafter “Tonrey”).
Regarding claims 3-4 and 9, Fam discloses OR Fam in view of Schnell teaches the system of claim 1 and 8, but Fam is silent regarding wherein the guide comprises a depth gauge indicative of a position of the first endotracheal tube relative to the base/means for indicating a depth of the endotracheal tube in the subject. However, Tonrey demonstrates that it was well known in the endotracheal tube placement art before the effective filing date of the claimed invention to provide an ET guide (comprising support 38) (Fig. 1) comprising a depth gauge (point indicator 44 in combination with distance indicator 42) indicative of a position of the first endotracheal tube (tube member 12) relative to a base (tube member 14 and/or flange 34) (col. 6, lines 25-39). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify Fam to include wherein the guide comprises a depth gauge indicative of a position of the endotracheal tube relative to the base/means for indicating a depth of the endotracheal tube in the subject as taught by Tonrey, in order to provide the predictable result of a visible and easily understood means for indicating how far beyond bite block 53 the end of the endotracheal tube has been inserted into the patient.
Regarding claim 5, Fam in view of Tonrey OR Fam in view of Schnell and Tonrey teaches the system of claim 4, wherein Fam further discloses wherein the guide comprises a depth lock mechanism (comprising stabilizer 48) configured to inhibit movement of the guide past a location corresponding to the depth lock mechanism to inhibit insertion of the endotracheal tube beyond a threshold depth in the subject (Fig. 8, where, since lock 40 has a larger diameter than stabilizer 48, lock 40 cannot be inserted beyond the left side of the stabilizer 48 in Fig. 8 and thus provides a depth lock mechanism as claimed, wherein the threshold depth is the initial/starting distance between lock 40 and the left end of stabilizer 48).  
Regarding claim 6, Fam in view of Tonrey OR Fam in view of Schnell and Tonrey teaches the system of claim 5, wherein Fam further discloses wherein the base comprises a mouthpiece (mouth rest 55) having a shape approximating a shape of a face of the subject adjacent a mouth of the subject (Figs. 7-8; col. 9, lines 66-67).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fam in view of Schnell.
Regarding claim 7, Fam discloses OR Fam in view of Schnell teaches the system of claim 1, but Fam is silent regarding wherein the endotracheal tube is an expandable endotracheal tube configured such that at least a portion of a length of the endotracheal tube has an expandable cross-section. However, Schnell further demonstrates that it was well known in the endotracheal tube art before the effective filing date of the claimed invention for an endotracheal tube to be an expandable endotracheal tube configured such that at least a portion of a length of the endotracheal tube (i.e. the portion comprising cuff 5) has an expandable cross-section (Fig. 2 to Fig. 1), such that it would have been obvious to an artisan before the effective filing date of the claimed invention for the endotracheal tube of Fam to be an expandable endotracheal tube configured such that at least a portion of a length of the endotracheal tube has an expandable cross-section as taught by Schultze, in order to provide the predictable result of an endotracheal tube that is more readily inserted in the patient (or second ET) while still providing complete sealing against the trachea after installation (Schultze col. 1, lines 7-12).

Claim(s) 12-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fam in view of Schnell and Tonrey.
Regarding claim 12, Fam discloses a method of intubating a subject (Figs. 7-8; col. 8-10), the method comprising: 
movably connecting (via oral anchor 50) a guide mechanism (comprising manipulator 45) relative to the subject (col. 9, line 67-col. 10, line 1); 
attaching the guide mechanism to a first endotracheal tube (endotracheal tube 42) (Fig. 7; col. 9, lines 52-57); 
inserting the first endotracheal tube into the subject until a desired insertion depth is reached (desired position, col. 10, lines 19-22); and 
ventilating the subject via the first endotracheal tube by forcing gas through the first endotracheal tube into the subject (according to the standard purpose of an ET, it would have been reasonably inferred based on the disclosure of Fam that the patient is ventilated through the first ET as claimed after the installation thereof).  
Fam is silent regarding ventilating the subject via a second endotracheal tube by forcing gas through the second endotracheal tube into the subject;
inserting the first endotracheal tube into the second endotracheal tube disposed in the subject; and
extracting the second endotracheal device from the subject by sliding the second endotracheal tube over the first endotracheal tube.
However, Schnell teaches that it was known in the tracheal tube ventilation art before the effective filing date of the claimed invention for a method of intubating to include ventilating the subject via a second tracheal tube (existing tracheostomy cannula, Schnell page 3, two thirds of the way down) by forcing gas through the second endotracheal tube into the subject (the function of the outer cannula…connected with a ventilation device, Schnell page 3, two thirds of the way down, where it would have been reasonably inferred by an artisan before the effective filing date of the claimed invention that if the inner cannula is “tak[ing] over the function of the outer cannula” by being connected to the ventilation device, that the existing cannula had been connected to the ventilation device);
inserting the first endotracheal tube (inner cannula) into the second endotracheal tube disposed in the subject (the inner cannula…can first be inserted into the existing tracheostomy cannula…[t]he outer cannula arranged in the trachea serves as a guide for the inner cannula, Schnell page 3, two thirds of the way down); and
extracting the second endotracheal device from the subject by sliding the second endotracheal tube over the first endotracheal tube (the outer cannula can be withdrawn from the inner cannula, Schnell page 3, two thirds of the way down, where it would have been reasonably inferred by an artisan before the effective filing date of the claimed invention that the withdrawal would entail sliding the existing tube over the inserted tube, based on their concentric tubular structures). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the method of Fam to include ventilating the subject via a second endotracheal tube by forcing gas through the second endotracheal tube into the subject; inserting the first endotracheal tube into the second endotracheal tube disposed in the subject; and
extracting the second endotracheal device from the subject by sliding the second endotracheal tube over the first endotracheal tub as taught by Schnell, in order to allow the first ET to serve as a replacement ET and for the insertion of the first ET to be guided by the second ET for convenience (assuming the second ET is already in the correct position, the first ET will be delivered to the same position) and safety (the walls of the second ET will prevent the first ET from coming into contact with and irritating or tearing the tracheal walls.
Fam does not explicitly disclose that the desired depth is indicated by the guide mechanism. However, Tonrey demonstrates that it was well known in the endotracheal tube placement art before the effective filing date of the claimed invention to provide an ET guide (comprising support 38) (Fig. 1) with a depth gauge (point indicator 44 in combination with distance indicator 42) for indicating the desired insertion depth of an ET (tube member 12) relative to a base (tube member 14 and/or flange 34) (col. 6, lines 25-39). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify Fam to include wherein the desired depth is indicated by the guide mechanism as taught by Tonrey, in order to provide the predictable result of a visible and easily understood means for indicating how far beyond bite block 53 the end of the endotracheal tube has been inserted into the patient.
Regarding claim 13, Fam in view of Schnell and Tonrey teaches the method of claim 12, wherein Tonrey further educates the method modified Fam to include further comprising setting the desired insertion depth on the guide mechanism before inserting the first endotracheal tube into the subject (Tonrey col. 5, line 67-col. 6, line 47, where the support 38 is affixed to tube 12 and the desired insertion depth, e.g. the length by which the inner tube can be extended beyond the lower end as dictated by the bottom of slot 40, set by virtue of the location at which the support 38 is affixed to the tube and the length of slot), because it would have been obvious to an artisan before the effective filing date of the claimed invention for the method of modified Fam to further include setting the desired insertion depth on the guide mechanism before inserting the first endotracheal tube into the subject as taught by Tonrey, i.e. by setting lock 40 of Fam to a desired initial position along advancer 60, in order to allow the user to limit the distance that the ET can be inserted into the patient.  
Regarding claim 14, Fam in view of Schnell and Tonrey teaches the method of claim 12, wherein Fam as modified above to include replacement of the second tube with the first tube further teaches detaching the guide mechanism from the first endotracheal tube ([u]nlocking the endotracheal tube 42 from the endotracheal tube lock 40…[p]ulling the endotracheal tube manipulator 45 out of the endotracheal tube, col. 10, lines 40-44) after extracting the second endotracheal tube from the subject, because it would have been obvious to an artisan before the effective filing date of the claimed invention that once the first tube is successfully installed and the second tube removed as discussed above regarding claim 12, that the intubating means is no longer required and thus can be removed from the ET/patient.  
Regarding claim 16, Fam in view of Schnell and Tonrey teaches the method of claim 12, wherein modified Fam further discloses wherein attaching the guide mechanism to the first endotracheal tube comprises attaching the guide mechanism to the first endotracheal tube at a connection point of the first endotracheal tube (left end of the tube in Figs. 7-8) such that the connection point is fixed (via tube lock 40) relative to a length of the guide mechanism (Figs. 7-8; col. 9, lines 52-57).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Fam in view of Schnell as applied to claim 12, and further in view of Schultze (US 4,141,364; hereinafter “Schultze”).
Regarding claim 15, Fam in view of Schnell and Tonrey teaches the method of claim 12, wherein Fam and Schnell further teach expanding a cross-sectional area of the first endotracheal tube (the area comprising cuff 44 of Fam, mislabeled as “42” in Fig. 8 of Fam) to seal the first endotracheal tube against a wall of a trachea of the subject (cuff of the inner cannula is inflated after passing through the outer cannula…seals the inner cannula in the trachea, two thirds of the way down on page 3 of the translation of Schnell), but modified Fam is silent regarding wherein the expanding is performed after extracting the second endotracheal tube from the subject. However, Schultze demonstrates that it was well known in the endotracheal tube art before the effective filing date of the claimed invention for an endotracheal tube to be an expandable endotracheal tube configured such that the majority of the length of the endotracheal tube has an expandable cross-section (Figs. 1-9; abstract) to seal the endotracheal tube against a wall of a trachea (trachea 66) of the subject (Fig. 6), such that it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the endotracheal tube of Fam to be an expandable endotracheal tube as taught by Schultze, which would thus require the expanding to be performed after extracting the second endotracheal tube from the subject because otherwise the second ET would act as a sheath and limit the expansion of the first ET, in order to provide the predictable result of an endotracheal tube that is more readily inserted in the second ET (by virtue of being collapsed/thinner) and that provides enhanced sealing (by virtue of having a larger sealing area) against the trachea after installation (Schultze col. 1, lines 7-12).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  If the independent claims were amended to recite more of the structure of instant Figs. 3/5, e.g. that the first ET is secured end-to-end to a rod (e.g. to define over the tube 750 of Min below) that is secured to a patient-mounted base and that the second ET is subsequently withdrawn over said rod, that would move the case towards allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references teaching the insertion of a tracheal tube into an existing tracheal tube for replacement of the existing tube: Min (KR 2010-0049796 A; Fig. 8, fifth full paragraph on page 2 of the translation); Bateman et al. (WO 2015/110774 A1; second full paragraph). Additional references teaching selective depth control for inserted tubes: Ouchi (US 6,520,954 B2); Dillion (US 8,734,327 B2); Bernstein (US 2017/0333147 A1; Figs. 4A-B); Qiu (US 2011/0263935 A1; Fig. 3); Rohr et al. (US 2021/0228289 A1; Figs. 3A-5).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN E DITMER/Primary Examiner, Art Unit 3785